Order of disposition, Family Court, Bronx County (Fernando H. Silva, J.), entered on or about February 17, 2012, which, following a fact-finding determination that respondent mother abandoned her child, terminated her parental rights to the child, and transferred guardianship and custody of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
The agency established by clear and convincing evidence that respondent abandoned her child by failing to contact the child or the agency during the six-month period immediately preceding the filing of the petition, although able to do so, and that she was not discouraged from doing so by the agency (Social Services Law § 384-b [5] [a]; Matter of Annette B., 4 NY3d 509, 513-514 [2005]).
The court properly concluded that the child’s best interests would be better served by termination of respondent’s parental rights than by issuing a suspended judgment, because there was no evidence that she had a realistic and feasible plan to provide an adequate and stable home for the child (see Matter of Donelle Thomas M., 4 AD3d 137, 138 [1st Dept 2004]). Concur—Sweeny, J.P., Saxe, DeGrasse, Abdus-Salaam and Feinman, JJ.